IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                No. 06-50870
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

VICENTE GONZALEZ PESINA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:05-CR-221-1


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Vicente Gonzalez Pesina (Gonzalez) appeals his guilty-plea conviction of
being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
Gonzalez argues that the magistrate judge who conducted his plea hearing failed
to advise him of the nature of the charge in violation of FED. R. CRIM.
P. 11(b)(1)(G). Although Gonzalez argues that the Government must show this
error was harmless, review is for plain error because Gonzalez failed to object to



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-50870

the magistrate judge’s Rule 11 colloquy. See United States v. Vonn, 535 U.S. 55,
59 (2002). Gonzalez was repeatedly informed of the nature of the charge against
him, and he repeatedly stated that he understood the charge. The indictment
set forth each element of the offense of being a felon in possession of a firearm
and was read aloud in open court at Gonzalez’s initial appearance and again at
his rearraignment. After each reading of the indictment, Gonzalez was asked
if he understood the charges against him, and he answered affirmatively both
times. Likewise, the written factual basis filed by the Government described the
elements, namely, Gonzalez’s prior felony convictions and possession of a firearm
that was manufactured in another state and that had traveled in interstate
commerce. Gonzalez affirmed that he understood the factual basis and that it
was accurate.    Moreover, the magistrate judge determined in his written
findings of fact and recommendation that Gonzalez was aware of the nature of
the charges against him, and Gonzalez did not object.
      Because Gonzalez has not shown a reasonable probability that, but for the
magistrate judge’s variance from Rule 11(b)(1)(G), he would not have pleaded
guilty, see United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004), the
judgment of the district court is AFFIRMED.




                                       2